

116 S872 IS: Harriet Tubman Tribute Act of 2019
U.S. Senate
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 872IN THE SENATE OF THE UNITED STATESMarch 26, 2019Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of the Treasury to redesign $20 Federal reserve notes so as to include a
			 likeness of Harriet Tubman, and for other purposes.
	
 1.Short titleThis Act may be cited as the Harriet Tubman Tribute Act of 2019. 2.Likeness of Harriet Tubman required to be included on the face of $20 Federal reserve notesThe 8th undesignated paragraph of section 16 of the Federal Reserve Act (12 U.S.C. 418) is amended by adding at the end the following new sentence: The Secretary of the Treasury shall ensure that the face of all $20 Federal reserve notes printed after December 31, 2020, shall bear the likeness of Harriet Tubman..